 In the Matter of INTERNATIONAL FURNITURE COMPANY, A CORPORA-TION,andUNITED FURNITURE WORKERS OF AMERICA, LOCAL 18-B,AFFILIATED WITH THE CONGRESSOF INDUSTRIAL ORGANIZATIONS, andFURNITURE,WOODWORKERS &FINISHERSUNION, LOCAL 18-B OFTHE UPHOLSTERERSINTERNATIONAL UNION OF NORTH AMERICA,AFFILIATED WITH THEAMERICANFEDERATION OF LABORCase No. R"1845.-Decided June 7, 1940FurnitureManufacturing Industry-Investigation of Representatives:con-troversy concerning representation of employees:rival organizations;employerrefuses to recognize either union until question of majority is decided; em-ployer's statement of policy no barto-UnitAppropriate for Collective Bargain-ing:all employees in the mill and shipping room,carvers, finishers,cabinetmakers, and laborers,excluding clerical and supervisory employees;stipulationasto-Election OrderedMr. Stephen M. Reynolds,for the Board.Wolf & Love,byMr. Stephen Love,of Chicago, Ill., for theCompany.Meyersd iMeyers,byMr. Ben Meyers,of Chicago, Ill., for theUnited.Mr. Joseph M. Jacobs,of Chicago, Ill., for the Upholsterers.Mrs. Augusta Spaulding,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 11, 1940, United Furniture Workers of America, Local18-B, affiliated with the Congress of Industrial Organizations,'herein called the United, filed with the Regional Director for theThirteenth Region (Chicago, Illinois) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of International Furniture Company, Chicago, Illinois,herein called the Company, and requesting an investigation and certi-fication of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On April1 The name of the petitioning union was amended at the hearing.The petition was filedunder the name of Furniture and Bedding Workers, Local 18-B of the United FurnitureWorkers ofAmerica, C. I. O.24 N. L.R. B., No. 45.492 ?. I" _INTERNATIONAL FURNITURE COMPANY49330, 1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the.Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On May 6, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the United,and Furniture, Woodworkers & Finishers Union, Local 18-B of theUpholsterers International Union of North America, affiliated withthe American Federation of Labor, herein called the Upholsterers, alabor organization claiming to represent employees directly affectedby the investigation.Pursuant to the notice, a hearing was had on May 20 and 21, 1940,at Chicago, Illinois, before Josef Hektoen, the Trial Examiner dulydesignated by the Board.All parties were represented by counsel andparticipated in the hearing.At the close of the hearing the Companymoved to dismiss the petition on the ground that the Company had notrefused to bargain collectively and that a valid and binding collectivebargaining agreement was in existence.The Trial Examiner did notrule on this motion.The motion 'is hereby denied, since we find inSection III below that no collective agreement exists.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made several rul-ings on motions and the admissibility of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, International Furniture Company, is an Illinoiscorporation.It operates four plants, at Chicago, Illinois; Pittsburgh,Pennsylvania; Rushville, Indiana; and Montoursville, Pennsylvania.At its Chicago plant, which is the only plant involved in this proceed-ing, the Company manufactures upholstered furniture.BetweenMarch 1, 1939, and March 1, 1940, the Company purchased raw ma-terials for its Chicago plant, consisting principally of lumber andcloth, in the value of $234,000, more than 50 per cent of which wasshipped to the Chicago plant from points outside Illinois.Duringthe same period, the total sales of products made at the Chicago plantamounted to $463,000, of,which 45 per cent represents sales to pointsoutside Illinois. 494DECISIONS OF NATIONALLABOR RELATIONS BOARDII.THEORGANIZATIONS INVOLVEDUnited Furniture Workers of America, Local 18-B,is a labor organ-ization affiliated with the Congress of Industrial Organizations. Itadmits to membership production and maintenance employees of theCompany.Furniture,Woodworkers & Finishers Union, Local 18-B of theUpholsterers International Union of North America; is.a labor. organ-ization affiliated with the American Federation of Labor. It admitstomembership production and maintenance employees of theCompany.III.THE QUESTION CONCERNINGREPRESENTATIONIn the past the Company had had some dealings with the Uphol-sterers, including a statement of policy, but had not entered into anycollective agreement with it.During February 1940 a representativeof the United called on the Company and requested recognition of theUnited as sole bargaining agent of its production and maintenanceemployees.The Company refused to recognize the United, or theUpholsterers, until it had been determined which union representeda majority of employees concerned.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in 'connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNIT.The parties stipulated, and we find, that all employees in themill and the shipping room, carvers, finishers, cabinet makers, andlaborers, excluding clerical and supervisory employees, constitute aunit appropriate for the purposes of collective bargaining.We findthat said unit will insure to employees of the Company the full bene-fit of their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe parties stipulated, and we find, that both the United and theUpholsterers have a substantial membership among the employees in It;,111111INTERNATIONAL FURNITURE COMPANY . . .495the unit we have found appropriate in Section V above.We findthat an election will best resolve the question concerning represen-tation.Those eligible to vote in this election shall be the employees in theappropriate unit who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation and employees who were then or havesince been, temporarily laid off, but excluding employees who havesince quit or been discharged for cause.The United shall be designated on the ballot as Local 18-B,C. I.0., and the Upholsterers as Local 18-B, A. F. of L.Upon the basis of the above findings and upon the entire record inthis case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of International Furniture Company, Chi-cago, Illinois, at its Chicago, Illinois, plant, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All employees in the mill and shipping room, carvers, finishers,cabinetmakers, and laborers, excluding clerical and supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith International Furniture Company, Chicago, Illinois, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regula-tions, among all employees of the Company at its Chicago, Illinois, 496DECISIONSOF NATIONALLABOR RELATIONS BOARDplant, in the mill and shipping room, carvers, finishers, cabinet makers,and laborers, who were employed during the pay-roll period immediately preceding the date of this Direction, including employees whodid not work during such pay-roll period because they were ill or onvacation and employees who were then or have since been temporarilylaid off, but excluding supervisory and clerical employees and em-ployees who have since quit or been discharged for cause, to determinewhether they desire to be represented by United Furniture Workersof America, Local 18-B, affiliated with the Congress of IndustrialOrganizations, or by Furniture,Woodworkers & Finishers Union,Local 18-B of the Upholsterers International Union of North America,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining, or by neither.